            Case 2:19-cv-14249-MBN Document 17 Filed 04/12/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA

TRENELL SMITH                                        *      CIVIL ACTION NO. 19-cv-14249
                                                     *
VERSUS                                               *      JUDGE CARL J. BARBIER
                                                     *
TULANE UNIVERSITY OF LOUISIANA,                      *      MAGISTRATE JUDGE
THE ADMINISTRATORS OF THE                            *      MICHAEL B. NORTH
TULANE EDUCATIONAL FUND, ET AL                       *


                EX PARTE, UNOPPOSED MOTION TO CONTINUE TRIAL
                            AND PRETRIAL CUTOFFS

       NOW INTO COURT, through undersigned counsel, come Defendants, the

Administrators of the Tulane Educational Fund, and Dean of the Tulane School of Medicine

(“Tulane”), who respectfully request that this Court continue the trial and all pretrial cutoffs in

this case for the reason that Plaintiff’s counsel, Robert Jenkins (La. Bar No. 19256) has been

suspended for six months from the practice of law. See Exhibit A, attached.

       Plaintiff’s counsel has been contacted and agrees to this Motion. It is not contested that

he, Robert Jenkins, Esq., received a six-month suspension from the Louisiana Supreme Court on

Wednesday, April 7, 2021. It appears that the earliest date that he will be able to resume

representing Plaintiff herein will be in October, 2021. This renders the current case schedule

impossible for the Parties to comply with, given that all discovery must be completed no later

than August 11, 2021 and all pretrial motions filed by October 19, 2021.

       A proposed Order is attached for the Court’s consideration.




4076245-1
            Case 2:19-cv-14249-MBN Document 17 Filed 04/12/21 Page 2 of 2




                                       Respectfully Submitted:

                                       By: /s/ Julie D. Livaudais
                                           Julie D. Livaudais, T.A. (La. Bar No. 1183)
                                           Rosalie M. Haug (La. Bar No. 37720)
                                                    -of-
                                           CHAFFE McCALL, L.L.P.
                                           1100 Poydras Street
                                           2300 Energy Centre
                                           New Orleans, LA 70163-2300
                                           Telephone: (504) 585-7000
                                           Facsimile: (504) 544-6054
                                           Email:     livaudais@chaffe.com
                                                      haug@chaffe.com

                                       Attorneys for Defendants




                                          2
4076245-1
